     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 1 of 10 Page ID #:21



 1    Douglas A. Gravelle (SBN 166110)
      Hinson Gravelle & Adair LLP
 2    28470 Avenue Stanford, Suite 350
      Valencia, CA 91355
 3    Telephone: (661) 294-0116
      Facsimile: (661) 294-0134
 4    gravelle@hinsongravelle.com
 5    Attorneys for Defendant
      Tesoro Refining & Marketing Company LLC
 6    (incorrectly identified as the non-existent
      legal entity “USA Gas” in the Complaint)
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11
      JAMES RUTHERFORD, an individual, )          Case # 3:18-cv-02857-AJB-LL
                                             )
12                                           )    ANSWER AND AFFIRMATIVE
                   Plaintiff,                )    DEFENSES OF TESORO
13                                           )    REFINING & MARKETING
            vs.                              )    COMPANY LLC
14                                           )
      USA GAS, a business of unknown         )    ACTION FILED: DEC. 20, 2018
      form; THRIFTY OIL CO., a California ))      TRIAL DATE: NOT SET
15

16    corporation; and DOES 1-10, inclusive, )    [IMPROPER VENUE OBJECTION
                                             )    SET FORTH IN AFFIRMATIVE
17                                           )    DEFENSE #6]
                   Defendants.               )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
22

23
                   Tesoro Refining & Marketing Company LLC, incorrectly identified in

24
      the Complaint as the non-existent legal entity “USA Gas” (hereafter “Defendant”),

25
      answering the unverified Complaint (“Complaint”) of James Rutherford

26
      (“Plaintiff”) for itself and no other defendants, hereby admits, denies and alleges as

27
      follows:

28




                                            1
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 2 of 10 Page ID #:22



 1
                   1.     Defendant lacks sufficient knowledge or information to admit
 2
      or deny the allegations in paragraph 1 of the Complaint and on that basis denies all
 3
      such allegations.
 4
                   2.     To the extent the allegations in paragraph 2 of the Complaint
 5
      are purported restatements of the law, a response is not required. Defendant lacks
 6
      sufficient knowledge or information to admit or deny all other allegations in
 7
      paragraph 2 of the Complaint and on that basis denies all such allegations.
 8
                   3.     Defendant admits Thrifty Oil Co. is a California corporation
 9
      and held a fee interest in the real property commonly known as 401 E. 6th Street,
10
      Beaumont, California (“Property”) on January 18, 2018 and May 17, 2018. Except
11
      as specifically admitted in the immediately preceding sentence, Defendant denies
12
      all other allegations in paragraph 3 of the Complaint.
13
                   4.     Defendant admits Thrifty Oil Co. is a California corporation
14
      and currently holds a fee interest in the Property. Except as specifically admitted
15
      in the immediately preceding sentence, Defendant denies all other allegations in
16
      paragraph 4 of the Complaint.
17
                   5.     Defendant admits it held a leasehold interest in the Property on
18
      January 18, 2018 and May 17, 2018. Except as specifically admitted in the
19
      immediately preceding sentence, Defendant denies all other allegations in
20
      paragraph 5 of the Complaint.
21
                   6.     Defendant admits it currently holds a leasehold interest in the
22
      Property. Except as specifically admitted in the immediately preceding sentence,
23
      Defendant denies all other allegations in paragraph 6 of the Complaint.
24
                   7.     Defendant lacks sufficient knowledge or information to admit
25
      or deny the allegations in paragraph 7 of the Complaint and on that basis denies all
26
      such allegations.
27
                   8.     Defendant admits, based upon the allegations in the Complaint,
28
      that the Court has original jurisdiction to hear the ADA claims alleged in this


                                            2
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 3 of 10 Page ID #:23



 1
      lawsuit. Except as specifically admitted above, Defendant lacks sufficient
 2
      knowledge or information to admit or deny all other allegations in paragraph 8 of
 3
      the Complaint and on that basis denies all other allegations therein.
 4
                   9.        Defendant admits, based upon the allegations in the Complaint,
 5
      that the Court has supplemental jurisdiction to hear the California law claims
 6
      alleged in this lawsuit (without conceding that the Court should exercise such
 7
      supplemental jurisdiction). Except as specifically admitted above, Defendant lacks
 8
      sufficient knowledge or information to admit or deny all other allegations in
 9
      paragraph 9 of the Complaint and on that basis denies all other allegations therein.
10
                   10.       Defendant denies that venue is proper in the Southern District
11
      of California (where this case is docketed despite the fact the caption of the
12
      Complaint refers to the Central District of California). According to paragraph 10
13
      of the Complaint, venue is allegedly proper based upon the location of the real
14
      property. However, the real property is located in Beaumont, California, which is
15
      in Riverside County and the Central District of California, not the Southern District
16
      of California (where this case is presently docketed). In filing this Answer,
17
      Defendant does not waive its objection that venue is improper. Defendant lacks
18
      sufficient knowledge or information to admit or deny all other allegations in
19
      paragraph 10 of the Complaint and on that basis denies all other allegations
20
      therein.
21
                   11.       Defendant lacks sufficient knowledge or information to admit
22
      or deny the allegations in paragraph 11 of the Complaint and on that basis denies
23
      all such allegations.
24
                   12.       Defendant admits the service station at the Property is a facility
25
      open to the public, a place of public accommodation, and a business establishment.
26
      Defendant lacks sufficient knowledge or information to admit or deny all other
27
      allegations in paragraph 12 of the Complaint and on that basis denies all other
28
      allegations therein.


                                             3
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 4 of 10 Page ID #:24



 1
                   13.    Defendant lacks sufficient knowledge or information to admit
 2
      or deny the allegations in paragraph 13 of the Complaint and on that basis denies
 3
      all such allegations.
 4
                   14.    Defendant lacks sufficient knowledge or information to admit
 5
      or deny the allegations in paragraph 14 of the Complaint and on that basis denies
 6
      all such allegations.
 7
                   15.    To the extent the allegations in paragraph 15 are purported
 8
      restatements of the law, a response is not required. Defendant lacks sufficient
 9
      knowledge or information to admit or deny all other allegations in paragraph 15 of
10
      the Complaint and on that basis denies all such allegations.
11
                   16.    To the extent the allegations in paragraph 16 are purported
12
      restatements of the law, a response is not required. Defendant lacks sufficient
13
      knowledge or information to admit or deny all other allegations in paragraph 16 of
14
      the Complaint and on that basis denies all such allegations.
15
                   17.    Defendant lacks sufficient knowledge or information to admit
16
      or deny the allegations in paragraph 17 of the Complaint and on that basis denies
17
      all such allegations.
18
                   18.    Defendant lacks sufficient knowledge or information to admit
19
      or deny the allegations in paragraph 18 of the Complaint and on that basis denies
20
      all such allegations.
21
                   19.    Defendant lacks sufficient knowledge or information to admit
22
      or deny the allegations in paragraph 19 of the Complaint and on that basis denies
23
      all such allegations.
24
                   20.    Defendant lacks sufficient knowledge or information to admit
25
      or deny the allegations in paragraph 20 of the Complaint and on that basis denies
26
      all such allegations.
27

28




                                             4
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 5 of 10 Page ID #:25



 1
                   21.    Defendant lacks sufficient knowledge or information to admit
 2
      or deny the allegations in paragraph 21 of the Complaint and on that basis denies
 3
      all such allegations.
 4
                   22.    Defendant lacks sufficient knowledge or information to admit
 5
      or deny the allegations in paragraph 22 of the Complaint and on that basis denies
 6
      all such allegations.
 7
                   23.    Defendant lacks sufficient knowledge or information to admit
 8
      or deny the allegations in paragraph 23 of the Complaint and on that basis denies
 9
      all such allegations.
10
                   24.    Defendant lacks sufficient knowledge or information to admit
11
      or deny the allegations in paragraph 24 of the Complaint and on that basis denies
12
      all such allegations.
13
                   25.    Defendant lacks sufficient knowledge or information to admit
14
      or deny the allegations in paragraph 25 of the Complaint and on that basis denies
15
      all such allegations.
16
                   26.    To the extent the allegations in paragraph 26 are purported
17
      restatements of the law, a response is not required. Defendant lacks sufficient
18
      knowledge or information to admit or deny the allegations in paragraph 26 of the
19
      Complaint and on that basis denies all such allegations.
20
                   27.    Defendant lacks sufficient knowledge or information to admit
21
      or deny the allegations in paragraph 27 of the Complaint and on that basis denies
22
      all such allegations.
23
                   28.    Defendant lacks sufficient knowledge or information to admit
24
      or deny the allegations in paragraph 28 of the Complaint and on that basis denies
25
      all such allegations.
26
                   29.    Defendant incorporates by reference the responses contained in
27
      paragraphs 1 through 28 of this Answer as though set forth fully herein.
28




                                             5
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 6 of 10 Page ID #:26



 1
                   30.    To the extent the allegations in paragraph 30 are purported
 2
      restatements of the law, a response is not required. Defendant lacks sufficient
 3
      knowledge or information to admit or deny all other allegations in paragraph 30 of
 4
      the Complaint and on that basis denies all other allegations therein.
 5
                   31.    To the extent the allegations in paragraph 31 are purported
 6
      restatements of the law, a response is not required. Defendant lacks sufficient
 7
      knowledge or information to admit or deny all other allegations in paragraph 31 of
 8
      the Complaint and on that basis denies all other allegations therein.
 9
                   32.    Defendant lacks sufficient knowledge or information to admit
10
      or deny the allegations in paragraph 32 of the Complaint and on that basis denies
11
      all such allegations.
12
                   33.    To the extent the allegations in paragraph 33 are purported
13
      restatements of the law, a response is not required. Defendant lacks sufficient
14
      knowledge or information to admit or deny all other allegations in paragraph 33 of
15
      the Complaint and on that basis denies all other allegations therein.
16
                   34.    Defendant lacks sufficient knowledge or information to admit
17
      or deny the allegations in paragraph 34 of the Complaint and on that basis denies
18
      all such allegations.
19
                   35.    Defendant incorporates by reference the responses contained in
20
      paragraphs 1 through 34 of this Answer as though set forth fully herein.
21
                   36.    To the extent the allegations in paragraph 36 are purported
22
      restatements of the law, a response is not required. Defendant lacks sufficient
23
      knowledge or information to admit or deny all other allegations in paragraph 36 of
24
      the Complaint and on that basis denies all other allegations therein.
25
                   37.    Because Defendant denies it violated the Plaintiff’s rights under
26
      the ADA, Defendant denies it violated the Unruh Civil Right Act and denies it is
27
      liable for damages thereunder, and also denies all other allegations in paragraph
28
      37.


                                             6
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 7 of 10 Page ID #:27



 1
                   38.    Defendant lacks sufficient knowledge or information to admit
 2
      or deny the allegations in paragraph 38 of the Complaint and on that basis denies
 3
      all such allegations.
 4
          AFFIRMATIVE DEFENSES AND OBJECTIONS OF DEFENDANT
 5
                               FIRST AFFIRMATIVE DEFENSE
 6
                                              (Waiver)
 7
                   1.     Plaintiff has waived his right to proceed against Defendant
 8
      and/or some of his damages because of his acts and/or omissions.
 9
                              SECOND AFFIRMATIVE DEFENSE
10
                                            (Estoppel)
11
                   2.     Plaintiff is estopped from proceeding against Defendant
12
      because of Plaintiff’s acts and/or omissions.
13
                              THIRD AFFIRMATIVE DEFENSE
14
                                        (Unclean Hands)
15
                   3.     Plaintiff is barred from seeking relief against Defendant
16
      because of his acts and/or omissions.
17
                              FOURTH AFFIRMATIVE DEFENSE
18
                                    (Lack of Standing to Sue)
19
                   4.     Plaintiff lacks standing to sue Defendant on all or some of the
20
      causes of action.
21
                               FIFTH AFFIRMATIVE DEFENSE
22
                                 (Failure to Mitigate Damages)
23
                   5.     Plaintiff has failed to take reasonable steps to mitigate his
24
      damages, if any.
25
                              SIXTH AFFIRMATIVE DEFENSE
26
                                        (Improper Venue)
27
                   6.     According to the Complaint, venue is allegedly proper based
28
      upon the location of the real property. However, the real property is located in


                                             7
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 8 of 10 Page ID #:28



 1
      Beaumont, California, which is in Riverside County and the Central District of
 2
      California, not the Southern District of California (where this case is presently
 3
      docketed). In filing this Answer, Defendant does not waive its objection that
 4
      venue is improper.
 5
                              SEVENTH AFFIRMATIVE DEFENSE
 6
                                                 (Laches)
 7
                   7.       To the extent Plaintiff inexcusably and unreasonably delayed
 8
      the filing of the Complaint, the Complaint is barred, in whole or in part, by the
 9
      doctrine of laches.
10
                               EIGHTH AFFIRMATIVE DEFENSE
11
                                           (Impossibility)
12
                   8.       To the extent it is impossible to correct any barrier, Defendant
13
      is not legally responsible to Plaintiff.
14
                                NINTH AFFIRMATIVE DEFENSE
15
                                             (Reserved)
16
                   9.       Reserved.
17
                                TENTH AFFIRMATIVE DEFENSE
18
                                                 (Release)
19
                   10.      Plaintiff may have expressly and/or impliedly released
20
      Defendant from the acts and/or omissions alleged in the Complaint. To the extent
21
      Plaintiff did so, Plaintiff is barred from filing suit against the Defendant.
22
                             ELEVENTH AFFIRMATIVE DEFENSE
23
                                             (Reserved)
24
                   11.      Reserved.
25
                              TWELFTH AFFIRMATIVE DEFENSE
26
                         (Removal of Any Barrier Not Readily Achievable)
27
                   12.      To the extent there is a barrier prohibited by applicable law, the
28
      removal of such barrier is not readily achievable.


                                             8
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 9 of 10 Page ID #:29



 1
                           THIRTEENTH AFFIRMATIVE DEFENSE
 2
                  (Goods and Services Available Through Alternative Methods)
 3
                    13.   To the extent there is a barrier prohibited by applicable law and
 4
      the removal of such barrier is not readily achievable, Defendant nonetheless made
 5
      such goods and services available through alternative methods.
 6
                          FOURTEENTH AFFIRMATIVE DEFENSE
 7
                          (Alternative Methods Not Readily Achievable)
 8
                    14.   To the extent there is a barrier prohibited by applicable law and
 9
      the removal of such barrier is not readily achievable, Defendant could not make
10
      such goods and services available through alternative methods because such
11
      alternative methods were not readily achievable.
12
                            FIFTEENTH AFFIRMATIVE DEFENSE
13
                                           (Reserved)
14
                    15.   Reserved.
15
                            SIXTEENTH AFFIRMATIVE DEFENSE
16
                                           (Mootness)
17
                    16.   The Complaint is moot because, inter alia, if there was any
18
      barriers (which is not admitted herein), such barriers have been removed.
19
                          SEVENTEENTH AFFIRMATIVE DEFENSE
20
                            (Other Applicable Affirmative Defenses)
21
                    17.   Defendant hereby adopts and incorporates by reference any and
22
      all other affirmative defenses asserted or to be asserted by any other defendants
23
      responding to the Complaint to the extent Defendant may share in such affirmative
24
      defenses.
25
                    WHEREFORE, Defendant prays for judgment as follows:
26
                    (a)   For a judgment that Plaintiff take nothing;
27

28




                                             9
                  Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
     Case 2:19-cv-01448-JAK-FFM Document 5 Filed 01/24/19 Page 10 of 10 Page ID #:30



 1
                  (b)   That judgment be entered in favor of Defendant;
 2
                  (c)   For attorneys’ fees to the extent recoverable by Defendant
 3
      under applicable law;
 4
                  (d)   For the costs of suit incurred herein; and
 5
                  (e)   For such other and further relief as the Court deems just and
 6
      proper.
 7
      Dated: January 24, 2019               Hinson Gravelle & Adair LLP
 8
                                            By: /s/ Douglas Gravelle
 9
                                            Douglas Gravelle, Attorneys for Tesoro
10                                          Refining & Marketing Company LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           10
                 Answer and Affirmative Defenses (3:18-cv-02857-AJB-LL)
